         Case 7:20-cv-10173-CS-AEK Document 8 Filed 12/04/20 Page 1 of 1
                           UNITED STATES DISTRICT COURT
                                           The Charles L. Brieant, Jr
                                 Federal Building and United States Courthouse
                                             300 Quarropas Street.
                                         White Plains, New York 10601
                                                 914 390 4250

    Chambers of
Hon. Paul E. Davison
United States Magistrate Judge                                                   December 4, 2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Hadassah Swiatycki                                             SCHEDULING ORDER


                                 Plaintiff(s),
                                                                   7:20-cv-05186-KMK-PED
                  - against -

 JPMorgan Chase Bank, N.A.,                 .

                                 Defendant(s).



             The Court has scheduled a Telephone Conference before the Honorable Paul E.
Davison, United States Magistrate Judge, on January 8, 2021 at 10:30 a.m.


              PLEASE NOTE JUDGE DAVISON’S COVID-19 ORDER (docketed
separately) setting forth procedures applicable to all civil cases.


     PLEASE NOTIFY YOUR ADVERSARY OF THIS SCHEDULE IMMEDIATELY




  USDC SDNY
  DOCUMENT
  ELECTRONICALLY
 USDC SDNY           FILED
  DOC #
 DOCUMENT
  DATE FILED: Dec 4, 2020
 ELECTRONICALLY FILED
 DOC #


                                                                       12/4/20
